Title: To Thomas Jefferson from Arthur Fenner, 12 May 1802
From: Fenner, Arthur
To: Jefferson, Thomas


            Sir.Providence 12th May 1802
            Permit me to introduce to you Coll Henry Smith the bearer of this Letter. He is a Gentleman of Respectable Character in this State, much esteemed by the Citizens of the Town of Providence in which he was Born and now resides He has expressed a wish of being made known to your Excellency.
            Coll Smith can inform you of the result of our late Election—
            I pray you to accept assurances of my high consideration & esteem
            Arthur Fenner.
          